                                                   Case 2:21-cv-04701-JFW-MAA Document 1 Filed 06/09/21 Page 1 of 6 Page ID #:1



                                               1   Dennis K. Ames, Esq., State Bar No. 81460
                                                         Email: dames@ljdfa.com
                                               2   Marissa A. Warren, Esq., State Bar No. 249583
                                                         Email: mwarren@ljdfa.com
                                               3   Merna R. Abdelmalak, Esq., State Bar No. 324349
                                                         Email: mabdelmalak@ljdfa.com
                                               4   LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES
                                                   2677 North Main Street, Suite 901
                                               5   Santa Ana, California 92705-6632
                                                   Telephone (714) 558-7008 • Facsimile (714) 972-0379
                                               6
                                                   Attorneys for Defendant,
                                               7   GARFIELD BEACH CVS, L.L.C., erroneously sued
                                                   and served as CVS PHARMACY, INC.
                                               8

                                               9                            UNITED STATES DISTRICT COURT
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                              11

                                              12   GUILLERMO RODRIGUEZ, G.A.L.               CASE NO.:
                                                   for Minor G. R.,
                                              13                                             [Removal from Superior Court of California, Los Angeles,
                                                               Plaintiff,                    Case No.: 19STCV01592]
                                              14
                                                         vs.                                 NOTICE OF REMOVAL
                                              15                                             PURSUANT TO 28 U.S.C. SECTIONS
                                                 CVS PHARMACY, INC., a Rhode                 1332, 1441 AND 1446
                                              16 Island Corporation Registered to do
                                                 Business in California; DOES 1 TO 30,       [Filed concurrently with Civil Cover Sheet;
                                              17 Inclusive,                                  Notice of Interested Parties; Declarations of
                                                                                             Marissa A. Warren and Melanie St. Angelo;
                                              18               Defendants.                   and Exhibits]
                                              19                                             ACTION FILED: January 22, 2019
                                              20

                                              21         TO THE CLERK OF THE UNITED STATES DISTRICT COURT OF THE
                                              22   CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION:
                                              23         PLEASE TAKE NOTICE that Defendant, GARFIELD BEACH CVS, L.L.C.,
                                              24   erroneously sued and served as CVS PHARMACY, INC. (herein after “Defendant”),
                                              25   hereby removes the state court action described below to this the United States District
                                              26   Court for the Central District, Western Division of California pursuant to 28 U.S.C. §§
                                              27   1332(a), 1441(a)-(b), and 1446.
                                              28         Defendant provides the following “short and plain statement of the grounds for
                                                                                                                       Case no. __________________
                                                                                             -1-
                                                                                     NOTICE OF REMOVAL
                                                   Case 2:21-cv-04701-JFW-MAA Document 1 Filed 06/09/21 Page 2 of 6 Page ID #:2



                                               1   removal” pursuant to 28 U.S.C. § 1446(a).
                                               2   I.    THE STATE COURT ACTION.
                                               3         1.     On January 22, 2019, Plaintiff, Guillermo Rodriguez, G.A.L. for Minor G.
                                               4   R., filed a Complaint entitled Guillermo Rodriguez, G.A.L. for Minor G. R. v. CVS
                                               5   Pharmacy, Inc., a Rhode Island Corporation Registered to do Business in California;
                                               6   DOES 1 TO 30, Inclusive, Case No. 19STCV01592 in the Superior Court of the State of
                                               7   California, County of Los Angeles. A true and correct copy of the Summons and
                                               8   Complaint is attached as Exhibit A to this Notice. The allegations of the Complaint are
                                               9   incorporated herein by reference without necessarily admitting the truth of any of them.
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   II.   THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE MET.
                                              11         2.     On May 10, 2021, Plaintiff served the Summons and Complaint on
                                              12   Defendant, GARFIELD BEACH CVS, L.L.C., erroneously sued and served as CVS
                                              13   PHARMACY, INC. Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all
                                              14   process, pleadings, orders and other papers, including the Summons and Complaint and
                                              15   the copy of legal process received by statutory agent, served on Defendant are attached
                                              16   hereto as Exhibit B. Based on the allegations in the Complaint, discussed below, the
                                              17   corporate entity for the CVS store at issue in Plaintiff’s Complaint located in Los Angeles,
                                              18   California, is Garfield Beach CVS, LLC, whose sole member is CVS Pharmacy, Inc., a
                                              19   Rhode Island Corporation. See Declarations of Marissa A. Warren, Melanie St. Angelo
                                              20   and Exhibit D.
                                              21         3.     Removal is timely. Defendant has removed this action within 30 days after
                                              22   receipt of a copy of the Complaint, pursuant to 28 U.S.C. § 1446(b).
                                              23         4.     Venue is proper. Plaintiff filed the state court action in the Superior Court of
                                              24   the State of California, County of Los Angeles. Venue therefore properly lies in the United
                                              25   States District Court for the Central District, Western Division of California, pursuant to
                                              26   28 U.S.C. §§ 84(c)(3) and 1441(a).
                                              27         5.     As Garfield Beach CVS, L.L.C. is a limited liability corporation whose sole
                                              28   member is CVS Pharmacy, Inc., and Garfield Beach CVS, L.L.C. is also an out-of-state

                                                                                                                    Case no. __________________
                                                                                               -2-
                                                                                    NOTICE OF REMOVAL
                                                   Case 2:21-cv-04701-JFW-MAA Document 1 Filed 06/09/21 Page 3 of 6 Page ID #:3



                                               1   Defendant, removal is proper.
                                               2          6.    Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being
                                               3   served on Plaintiff’s counsel and a copy is being filed with the Clerk of the Superior Court
                                               4   of the State of California, County of Los Angeles.
                                               5   III.   THIS COURT HAS SUBJECT MATTER JURISDICTION PURSUANT TO
                                               6          28 U.S.C. §§ 1332(a) AND 1441(a)-(b).
                                               7          7.    This Court has original subject matter jurisdiction over this action pursuant
                                               8   to 28 U.S.C. §§ 1332(a) and 1441(a)-(b) because the action is a civil action between
                                               9   citizens of different states and the amount in controversy exceeds $75,000, exclusive of
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   interest and costs.
                                              11          A.    The Parties Are Diverse.
                                              12          8.    Diversity between the Plaintiff and the properly named and joined Defendant
                                              13   existed at the time the Complaint was filed and continues to exist as of this removal.
                                              14          9.    Plaintiff, Guillermo Rodriguez, G.A.L. for Minor G. R., alleges in his
                                              15   complaint as Exhibit A that on or before the January 18, 2018, he provided a prescription
                                              16   to the CVS Store #8867 located at 7915 Florence Avenue, Downey, CA, 90240 to be filled
                                              17   on behalf. Cmplt, Ex. A. Based on this information, Defendant, Garfield Beach CVS,
                                              18   L.L.C., believes that at the time Plaintiff filed his Complaint, Plaintiff was and remains a
                                              19   citizen of California.
                                              20          10.   Defendant, Garfield Beach CVS, L.L.C. erroneously sued and served as CVS
                                              21   Pharmacy, Inc., in this action is now, and was at the time Plaintiff filed his Complaint, a
                                              22   citizen of a state other than California within the meaning of 28 U.S.C. § 1332(c)(1).
                                              23          11.   CVS Pharmacy, Inc., is now, and was at the time Plaintiff filed his Complaint,
                                              24   a corporation organized under the laws of the State of Rhode Island, with its principal
                                              25   place of business, headquarters, and center of direction, control, and coordination in
                                              26   Woonsocket, Rhode Island. See St. Angelo Decl. ¶ 2, Warren Decl. ¶ 4 and Exhibit C.
                                              27   Thus, at all times relevant hereto, CVS Pharmacy, Inc., has been a citizen of Rhode Island,
                                              28   and not a citizen of California.

                                                                                                                    Case no. __________________
                                                                                               -3-
                                                                                      NOTICE OF REMOVAL
                                                   Case 2:21-cv-04701-JFW-MAA Document 1 Filed 06/09/21 Page 4 of 6 Page ID #:4



                                               1         12.    Garfield Beach CVS, LLC is now and was at the time Plaintiff filed his
                                               2   Complaint, a limited liability company organized under the laws of the State of California.
                                               3   See St. Angelo Decl. ¶ 3 and Ex. D. Under 28 U.S.C. § 1332(a). However, a limited
                                               4   liability company is a citizen of the same state or states as its owners/members. Johnson
                                               5   v. Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). In this case,
                                               6   Garfield Beach CVS, LLC, has a sole member – CVS Pharmacy, Inc. outlined above, CVS
                                               7   Pharmacy, Inc. is a citizen of the State of Rhode Island. Therefore, Garfield Beach CVS,
                                               8   LLC, is also a citizen of the State of Rhode Island, and not a citizen of the State of
                                               9   California, per 28 U.S.C. § 1329(a).
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10         13.    In determining whether a civil action is properly removable on the basis of
                                              11   diversity jurisdiction under 28 U.S.C. § 1332(a), courts disregard the citizenship of
                                              12   defendants sued under fictitious names. 28 U.S.C. § 1441(b)(1). The citizenship of “Does
                                              13   1-10” and “Does 1-20” named in the Complaint is therefore immaterial with respect to
                                              14   removal.
                                              15         14.    Because Plaintiff is and was at the time he filed the Complaint, a citizen of
                                              16   California; because CVS Pharmacy, Inc. and Garfield Beach CVS, LLC, are, and were at
                                              17   the time Plaintiff filed the Complaint, citizens of Rhode Island; diversity of citizenship
                                              18   exists between the parties, and it existed at the time the Complaint was filed.
                                              19         B.     The Amount In Controversy Exceeds $75,000.
                                              20         15.    Pursuant to 28 U.S.C. § 1446(c)(2)(B), removal is proper on the basis of an
                                              21   amount in controversy if a court finds, by the preponderance of the evidence, that the
                                              22   amount in controversy exceeds $75,000.
                                              23         16.    A removing Defendant need only show that the amount in controversy “more
                                              24   likely than not” exceeds the jurisdictional minimum of $75,000. Sanchez v. Monumental
                                              25   Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996). When the amount in controversy is not
                                              26   specified in the complaint, the court may consider the facts alleged in the complaint as
                                              27   well as in the notice of removal. See Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d
                                              28   373, 376 (9th Cir. 1997); Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1031 (N.D. Cal.

                                                                                                                    Case no. __________________
                                                                                               -4-
                                                                                    NOTICE OF REMOVAL
                                                   Case 2:21-cv-04701-JFW-MAA Document 1 Filed 06/09/21 Page 5 of 6 Page ID #:5



                                               1   2002).
                                               2         17.    To ascertain the amount in controversy, a district court takes into account
                                               3   claims for general damages, pain and suffering, out-of-pocket loss, emotional distress,
                                               4   punitive damages and attorney’s fees. Richmond v. Allstate Ins. Co., 897 F. Supp. 447,
                                               5   449-50 (S.D. Cal. 1995). In addition, “the amount in controversy is not measured by the
                                               6   low end of an open-ended claim, but rather by reasonable reading of the value of the rights
                                               7   being litigated.” Kenneth Rothschild Trust v. Morgan Stanley Dean Witter, 199 F. Supp.
                                               8   2d 993, 1001 (C.D. Cal. 2002) (internal citations omitted).
                                               9         18.    Plaintiff alleges that Defendant was negligent related to an incident in which
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   a Plaintiff further contends that Defendant misfiled the prescription in that Defendant
                                              11   “unilaterally changed the prescription from (5)five (1mg) one milligram tablets to (5mg)
                                              12   five milligram tablets with instructions to take one time per day.” Ex. A, page 4. Plaintiff
                                              13   goes on to allege that as a result of the change from 1mg tablets to 5mg tablets, Plaintiff
                                              14   ingested five times the prescribed amount of medication and “started to bleed out.” Id.
                                              15   Plaintiff further alleges that as a result of the error of Defendant, Plaintiff was hospitalized
                                              16   and will be required to be monitored for thrombosis including regular monitoring by a
                                              17   hematologist. As of the date of the filing of the Complaint, on January 16, 2019, nearly
                                              18   one year after the alleged incident, Plaintiff’s Complaint states that he had not yet been
                                              19   “released,” presumably from medical follow up related to the alleged incident. Id. Cmplt,
                                              20   Ex. A and Warren Decl. ¶ 6.
                                              21         19.    It is thus facially apparent from the Complaint that Plaintiff’s claims exceed
                                              22   $75,000. See Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999) (amount in
                                              23   controversy found to exceed the jurisdictional threshold because complaint alleged
                                              24   “damages for property, travel expenses, an emergency ambulance trip, a six day stay in
                                              25   the hospital, pain and suffering, humiliation, and her temporary inability to do housework
                                              26   after the hospitalization.”); see also Matheson v. Progressive Specialty Ins. Co., 319 F.3d
                                              27   1089, 1090 (9th Cir. 2003) (noting that the Ninth Circuit has “endorsed the Fifth Circuit’s
                                              28   practice of considering facts presented in the removal petition as well as any summary-

                                                                                                                      Case no. __________________
                                                                                                 -5-
                                                                                      NOTICE OF REMOVAL
                                                   Case 2:21-cv-04701-JFW-MAA Document 1 Filed 06/09/21 Page 6 of 6 Page ID #:6



                                               1   judgment-type evidence relevant to the amount in controversy at the time of removal.”).
                                               2   As in Luckett, because Plaintiff has alleged non-economic and economic damages relative
                                               3   to her injuries, this Court can and should use its “judicial experience and common sense”
                                               4   in determining that it is facially apparent from the Complaint that Plaintiff’s claims exceed
                                               5   $75,000. Roe v. Michelin North America, Inc., 613 F.3d 1058, 1062 (11th Cir. 2010) (“A
                                               6   district court need not ‘suspend reality or shelve common sense in determining whether
                                               7   the face of a complaint . . . establishes the jurisdictional amount.’”).
                                               8         20.    By removing this action to this Court, Defendant does not waive any
                                               9   defenses, objections, or motions available to them under state or federal law. Defendant
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   expressly reserves the right to move for dismissal of some or all of Plaintiff’s claims
                                              11   pursuant to Rule 12 of the Federal Rules of Civil Procedure.
                                              12         WHEREFORE, Defendant, GARFIELD BEACH CVS, L.L.C., respectfully
                                              13   requests that the action pending in the Superior Court for the State of California, County
                                              14   of Los Angeles, be removed in its entirety to this Court.
                                              15    Dated: June 9, 2021               LA FOLLETTE, JOHNSON, DeHAAS, FESLER &
                                                                                      AMES
                                              16
                                                                                      /s/ Marissa A. Warren
                                              17                                      DENNIS K. AMES, ESQ.
                                                                                      MARISSA A. WARREN, ESQ.
                                              18                                      MERNA R. ABDELMALAK, ESQ.
                                                                                      Attorneys for Defendant,
                                              19                                      GARFIELD BEACH CVS, L.L.C., erroneously sued
                                                                                      and served as CVS PHARMACY, INC.
                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26
                                              27

                                              28

                                                                                                                      Case no. __________________
                                                                                                -6-
                                                                                     NOTICE OF REMOVAL
